Fourth Court of Appeals
                               San Antonio, Texas
                                    September 5, 2019

                                   No. 04-19-00455-CV

                         IN THE INTEREST OF Y.M., ET AL.


                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-00111
                      The Honorable Monique Diaz, Judge Presiding


                                     ORDER
    The Appellant, J.A.V.’s Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant’s brief is due on or before September 11, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court